DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 DON KOZICH,
                                  Appellant,

                                       v.

                          VICTORIA LAZARUS,
                               Appellee.

                                 No. 4D18-2159

                                [March 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. 18-000674 (59).

  Don Kozich, Fort Lauderdale, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.